Case 2:19-cv-07952-FMO-MAA Document 54-4 Filed 03/03/20 Page 1 of 2 Page ID #:444



    1   John Nadolenco (SBN 181128)
    2   jnadolenco@mayerbrown.com
        MAYER BROWN LLP
    3   350 South Grand Avenue, 25th Floor
    4   Los Angeles, California 90071-1503
        Telephone: (213) 229-9500
    5   Facsimile: (213) 625-0248
    6
        A. John P. Mancini (Pro Hac Vice)
    7   jmancini@mayerbrown.com
    8   Olena V. Ripnick-O’Farrell
        oripnick-ofarrell@mayerbrown.com (Pro Hac
    9   Vice)
   10   MAYER BROWN LLP
        1221 Avenue of the Americas
   11   New York, NY 10021
   12   Telephone: (212) 506-2500
        Facsimile: (212) 849-5895
   13
        Attorneys for Defendant GOOGLE LLC
   14

   15                         UNITED STATES DISTRICT COURT
   16                     CENTRAL DISTRICT OF CALIFORNIA
   17                                 WESTERN DIVISION
   18

   19   FOUR JAYS MUSIC COMPANY, et al., Case No. 2:19-cv-07952-FMO-MAA
   20                          Plaintiffs,    [PROPOSED] ORDER GRANTING
   21
                                              DEFENDANT GOOGLE LLC’S
              v.                              MOTION TO DISMISS, OR, IN THE
   22
                                              ALTERNATIVE TRANSFER VENUE
        APPLE INC., et al.,                   TO THE SOUTHERN DISTRICT OF
   23
                                              NEW YORK
                       Defendants.
   24

   25

   26

   27

   28


                                             PROPOSED ORDER GRANTING MOTION TO DISMISS,
                                                          CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 54-4 Filed 03/03/20 Page 2 of 2 Page ID #:445



    1                               [PROPOSED] ORDER
    2         Having considered Google’s Motion to Dismiss for Improper Venue or, In
    3   the Alternative, Transfer Venue to the Southern District of New York (the “Motion
    4   to Dismiss”), the Court hereby ORDERS as follows:
    5         Pursuant to Fed. R. Civ. P. 12(b)(3), the First Amended Complaint is
    6   dismissed WITH PREJUDICE.
    7         IT IS SO ORDERED.
    8
        Dated: ______________________        ___________________________________
    9                                        Hon. Fernando M. Olguin
   10                                        United States District Judge

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               -1-
                                               PROPOSED ORDER GRANTING MOTION TO DISMISS,
                                                            CASE NO. 2:19-CV-07952-FMO-MAA
